DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-of U.S. Patent No. 11,121,302. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of the pending application are claiming similar concept of an interconnection for connecting electronic circuits as claimed in claims 1 and 21 of US Patent such as: a plurality of cold- welded indium bumps of at least two electronic circuits, each indium bump comprising an indium coating on a post, wherein opposing indium bumps are compressed and heated below a melting temperature of the indium to form a cold-welded bond. Similarly, claim 20 of the pending application broadly includes features of claim 18 of US Patent. The following is explanation of each claim to show the similarity of the pending application vs. the US Patent:
Regarding claim 1 of the pending application, US Patent teaches an interconnect for connecting electronic circuits (see line 1 of claim 1), comprising:
 a plurality of cold- welded indium bonds, each indium bond comprising a pair of aligned opposing posts, each having post having an indium bump which is cold-welded at a temperature not greater than a melting temperature of the indium bump, and under a sufficient pressure to deform and cold- weld the indium bumps of the pair of aligned opposing posts (see lines 8-16 of claim 1).
Claim 2 of the pending application includes features of claim 2 of US Patent.
Claim 3 of the pending application includes features of claim 4 of US Patent.
Claim 4 of the pending application includes features of claim 5 of US Patent.
Claim 5 of the pending application includes features of claim 6 of US Patent.
Claim 6 of the pending application includes features of claim 7 of US Patent.
Claim 7 of the pending application includes features of claim 8 of US Patent.
Claim 8 of the pending application includes features of claim 9 of US Patent.
Claim 9 of the pending application includes features of claim 11 of US Patent.
Claim 10 of the pending application includes features of claim 12 of US Patent.
Claim 11 of the pending application includes features of claim 1 of US Patent (see lines 4-5 and 14-17).
Claim 12 of the pending application includes features of claim 13 of US Patent.
Claim 13 of the pending application includes features of claim 14 of US Patent.
Claim 14 of the pending application includes features of claim 14 of US Patent.
Claim 15 of the pending application includes features of claim 15 of US Patent.
Regarding claim 16 of the pending application, US Patent teaches an electronic circuit module, comprising at least two electronic circuit substrates (refer to electronic circuit  and an electronic substrate in lines 3-4of claim 21), each substrate having a plurality of posts (refer to plurality  of metallic posts in line 4 of claim 21), wherein the plurality of posts of the at least two electronic circuit substrates are aligned and bonded by a respective cold-welded indium bond between a respective pair of posts (see lines 7-13 of claim 21).
Claim 17 of the pending application includes features of claim 4 of US Patent.
Claim 18 of the pending application includes features of claim 19 of US Patent.
Claim 19 of the pending application includes features of claim 7 of US Patent.
Claim 20 of the pending application, US Patent teaches a multi-chip module comprising at least two superconducting electronic chips (see line 2 of claim 17) interconnected through a plurality of indium bumps (see line 3), each indium bump comprising an indium coating on a post (see line 3 of claim 17), wherein opposing indium bumps are compressed and heated below a melting temperature of the indium to form a cold-welded bond (see lines 4-7 of claim 17). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8, 10, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each indium bond" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “each of the plurality of cold welded indium bonds”.
Claim 1 recites “each having post” in lines 2 and 3 found unclear wherein each of the plurality of cold welded indium bonds having posts or each of the pair of the aligned opposing posts.
Claim 2 recites the limitation "the indium bond" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “the cold welded indium bond”.
Claim 3 recites the limitation "at least one electronic circuit" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “at least one of the electronic circuits”.
Claim  6 recites the limitation "the wafer" in lines 2 and 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “the integrated circuit wafer”.
Claim  7 recites the limitation "at least one opposing post" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend “at least one of the pair of the aligned opposing post”.
Claim 10 recites the limitation "at least one indium bump" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend "at least one of the cold-welded indium bump".
Claim 16 recites the limitation "each substrate" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend "each of the at least two electric circuit substrates".
Claim 17 recites the limitation "at least one electronic circuit substrate" in lines 1- 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend "each of the at least two electric circuit substrates".
Claim 20 recites the limitation "each indium bump" in lines 1- 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests to amend "each of the plurality of indium bumps".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William (US 4930001)
Regarding claim 1, William teaches an interconnect for connecting electronic circuits in figs 1-4, comprising a plurality of cold- welded indium bonds (11), each indium bond comprising a pair of aligned opposing posts (20), each having post having an indium bump (11) which is cold-welded at a temperature not greater than a melting temperature of the indium bump, and under a sufficient pressure to deform and cold- weld the indium bumps of the pair of aligned opposing posts (see col. 3, lines 3-11).
Regarding claim 2, William teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, William teaches the temperature not greater than a melting temperature of the indium bump is a temperature of between 50 °C and 150 °C (see col. 3, lines 3-11).
	Regarding claim 15, Williams teaches all the limitations of the claimed invention
for the same reasons as set-forth above. Besides, Williams teaches the 
sufficient pressure comprises a uniaxial pressure less than five thousand bars
applied across the plurality of bumps for a period of less than one hour (see col. 3, lines
3-11).
	Regarding claim 16, Williams teaches a multi-chip module comprising at least two superconducting electronic chips interconnected through a plurality of indium bumps, each indium bump comprising an indium coating on a post, wherein opposing indium bumps are compressed and heated below a melting temperature of the indium to form a cold-welded bond.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 3-6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable
over Williams as applied to claim 1 above, and further in view of White (US
2019/0229094; which has a PCT/US16/51510 filed on Sept. 13", 2016).
	Regarding claim 3, Williams teaches all the limitations of the claimed invention for the same reasons as set forth above except for at least one electronic circuit comprises a cryogenic Josephson junction.
	White teaches the same field of an endeavor wherein at least one electronic circuit comprises a cryogenic Josephson junction (see pars. 30, 40 and 57).
	Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include at least one electronic circuit comprises a cryogenic Josephson junction as taught by White in teaching of Williams so that it allows a superconductor material to exhibit superconducting properties (see White’s par. 57).
Regarding claim 4, Williams teaches all the limitations of the claimed invention for the same reasons as set forth above except for a diffusion barrier under each respective indium bump.
White teaches the same field of an endeavor wherein a diffusion barrier (refer to barrier layer of indium bumps 106) under each respective indium bump (see par. 42).
Thus it would have been obvious to one having ordinary skills in the art before the invention was made to include for a diffusion barrier under each respective indium bump as taught by White in the teaching of Williams so that barrier layer serves as an electrically conducting barrier to block diffusion of bump bond material into the interconnect pad.
	Regarding claim 5, Williams and White teach all the limitations of the claimed
invention for the same reasons as set-forth above. Besides, White teaches the diffusion
barrier comprises a Superconducting compound selected from the group consisting of
niobium nitride and titanium nitride (see par. 42).
Regarding claim 6, Williams teaches all the limitations of the claimed invention
for the same reasons as set-forth above except for the indium bumps are formed on a rear of an integrated circuit wafer with respect to electronic circuits fabricated on the wafer, and through-wafer vias enable electrical connection from the electronic circuit to the indium bumps on the opposite side of the wafer.
         White teaches the same field of an endeavor wherein the indium bumps (106) are formed on a rear of an integrated circuit wafer (104) with respect to electronic circuits (102) fabricated on the wafer, and through-wafer vias (109) enable electrical connection from the electronic circuit to the indium bumps on the opposite side of the wafer (see fig. 1).
	Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the indium bumps are formed on a rear of an integrated circuit wafer with respect to electronic circuits fabricated on the wafer, and through-wafer vias enable electrical connection from the electronic circuit to the indium bumps on the opposite side of the wafer as taught by White in the teaching of Williams in order to transmit data to and/or receive data from the quantum circuit elements on the second chip 104 and/or the first chip 102 through electrical or electromagnetic connections.
	Regarding claim 9, Williams teaches all the limitations of the claimed invention
for the same reasons as set-forth above except for at least one of the indium bonds
electrically connects to a superconducting ground layer.
	White teaches the same field of an endeavor wherein at least one of the indium
bonds (106) electrically connects to a superconducting ground layer (refer to ground
superconducting ground layer of chip 104) (see pars. 39 and 46).
	Thus, it would have been obvious to one having ordinary skill in the art before the time the invention was made to include at least one of the indium bonds electrically
connects to a superconducting ground layer as taught by White in the teaching of
Williams so that it causes relatively low loss and decoherence in nearby quantum circuit
elements, such as qubits, on the first chip 102 (see par. 46).

	Regarding claim 12, Williams teaches all the limitations of the claimed invention for the same reasons as set forth above except for at least one of the electronic circuits comprises at least one qubit.
	White teaches the same field of an endeavor wherein at least one of the electronic circuits (102) comprises at least one qubit (see Abstract).
 	Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include at least one of the electronic circuits comprises at least one qubit as taught by White in the teaching of Williams in order to reduce losses in stacked quantum devices (see par. 1).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Higuchi (US 2015/0115440).
	Regarding claim 7, Williams teaches all the limitations of the claimed invention
for the same reasons as set-forth above except for the metallic post comprises copper.
	Higuchi teaches the same field of an endeavor wherein the metallic post material selectively comprising: copper, gold, or Indium (see par. 46 or 54).
	Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the metallic post comprises copper as taught by Higuchi in the teaching of Williams so that it provides an alternative way of making product.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over
Williams as applied to claim 1 above, and further in view of Das (US 2018/0102469).
	Regarding claim 8, Williams teaches all the limitations of the claimed invention
for the same reasons as set-forth above except for one of the electronic circuits
comprises a carrier for a multi-chip module, and a plurality of electronic circuits are
bonded to the same carrier.
	Das teaches the same field of an endeavor wherein one of the electronic circuits (540/560/570/1530) comprises a carrier for a multi-chip module (510), and a plurality of electronic circuits (540/560/570/1530) are bonded to the same carrier.
	Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include one of the electronic circuits comprises a carrier for a
multi-chip module, and a plurality of electronic circuits are bonded to the same carrier as
taught by Das in the teaching of Williams so that it allows for a maximum number of
superconducting semiconductor structures to fit in a given space (see par. 7).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over
Williams as applied to claim 1 above.
	Regarding claim 10, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for at least one indium bump is about 30 micrometers or less in diameter.
	Since there is no evidence indicating the feature recites “at least one indium bump is about 30 micrometers or less in diameter’ is critical and it has been held that it
is not inventive to discover the optimum or workable range of a result-effective variable
within given prior art conditions by routine experimentation. See MPEP § 2144.05.
	Note that the specification contains no disclosure of either the critical nature of
the claimed dimensions of any unexpected results arising there from. Where
patentability is aid to be based upon particular chosen dimensions or upon another
variable recited in a claim, the Applicant must show that the chosen dimensions are
critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable
over Williams (US 4,930,001) and further in view of Das (US 2018/0102469).
	Regarding claim 13, Williams teaches all the limitations of the claimed invention
for the same reasons as set-forth above except for at least one of the electronic circuits
comprises at least one of a single-flux-quantum logic circuit.
	Das teaches the same field of an endeavor wherein one of the electronic circuits
(540) comprises at least one of a single-flux-quantum logic circuit (see par. 293).
	Thus it would have been obvious to one having ordinary skills in the art before
the invention was made to include at least one of the electronic circuits comprises at
least one of a single-flux-quantum logic circuit as taught by Das in the teaching of
Williams so that it is able to transmit single flux quantum pulses at high frequencies (see
par. 26).

	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable
over Williams as applied to claim 16 above, and further in view of White (US
2019/0229094; which has a PCT/US16/51510 filed on Sept. 13", 2016).
	Regarding claim 17, Williams teaches all the limitations of the claimed invention for the same reasons as set forth above except for at least one electronic circuit substrate comprises a cryogenic Josephson junction.
	White teaches the same field of an endeavor wherein at least one electronic circuit (104) comprises a cryogenic Josephson junction (see par. 39,40 and 57).
	Thus it would have been obvious to one having ordinary skills in the art before
the invention was made to include at least one electronic circuit comprises a Josephson
junction  as taught by White in the teaching of Williams so that it allows a superconductor material to exhibit superconducting properties (see White’s par. 57).
	Regarding claim 18, Williams and Das teach all the limitations of the claimed
invention for the same reasons as set-forth above except for a diffusion barrier layer
between the indium and the metallic post.
	White teaches the same field of an endeavor wherein a diffusion barrier (refer to barrier layer of indium bumps 106) under each respective indium bump (see par. 42).
	Thus it would have been obvious to one having ordinary skills in the art before
the invention was made to include a diffusion barrier between the indium and the
metallic post as taught by White in the teaching of Williams and Das so that the barrier
layer serves as an electrically conducting barrier to block diffusion of bump bond
material into the metallic post.
	Regarding claim 19, Williams teaches all the limitations of the claimed invention for the same reasons as set-forth above except for the posts are disposed on a surface of an integrated circuit wafer opposite a fabricated electronic circuit on the integrated circuit wafer, with through-wafer vias connecting the fabricated integrated circuit to the cold-welded indium bond.
	White teaches the same field of an endeavor wherein the electronic circuits (item 102; pars. 37-38) are fabricated on a wafer (item 104; see par. 39) located on an
opposite side of the wafer from the indium bumps, and a through-wafer via (109)
enables electrical connection from the electronic circuit to the indium bumps on the
opposite side of the wafer (see fig. 1).
	Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the posts are disposed on a surface of an integrated circuit wafer opposite a fabricated electronic circuit on the integrated circuit wafer, with through-wafer vias connecting the fabricated integrated circuit to the cold-welded indium bond as taught by White in the teaching of Williams in order to transmit data to and/or receive data from the quantum circuit elements on the second
chip 104 and/or the first chip 102 through electrical or electromagnetic connections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818